Case 0:14-cv-60166-RNS Document 136 Entered on FLSD Docket 02/14/2020 Page 1 of 2




                            United States District Court
                                      for the
                            Southern District of Florida

   Federal Trade Commission, Plaintiff )
                                       )
   v.                                  )
                                         Civil Action No. 14-60166-Civ-Scola
                                       )
   Acquinity Interactive, LLC, and     )
   others, Defendants                  )


                               Order to Show Cause

         Now before the Court is the Plaintiff Federal Trade Commission’s motion
  for an order to show cause why thes Defendant Burton Katz and twelve other
  Corporate Defendants, of which he is an officer or agent, should not be held in
  contempt. After careful consideration of the motion, the record, and relevant
  legal authorities, the Court grants the FTC’s motion (ECF No. 135) and orders
  as follows:
        (1)   The Court will hold a show cause hearing contemporaneously with
              the trial, if any, in the FTC v. On Point Global, LLC, et al., Case No.
              19-CV-25046-SCOLA (S.D. Fla.) case.
        (2)   Burton Katz; On Point Global LLC; On Point Employment LLC; On
              Point Guides LLC f/k/a Rogue Media Services LLC; Dragon Global
              LLC; Dragon Global Management LLC; Dragon Global Holdings LLC;
              Waltham Technologies LLC; Cambridge Media Series LLC f/k/a
              License America Media Series LLC; Issue Based Media LLC; DG DMV
              LLC; Direct Market LLC; and Bronco Family Holdings LP a/k/a
              Bronco Holdings Family LP (“Contempt Defendants”) shall appear
              before this Court on the day of the hearing to show cause, if any
              there be, why this Court should not find them in civil contempt for
              failing to comply with the requirements of this Court’s Stipulated
              Final Judgment and Order for Permanent Injunction and Other
              Equitable Relief as to Defendants Burton Katz and Jonathan Smyth,
              and impose any such relief as it deems appropriate.
        (3)   If the parties intend to rely on any evidence or witnesses at the
              hearing, they shall comply with the deadlines and obligations for
              pretrial disclosures and joint pretrial stipulation the Court sets in
              the On Point Global case.
Case 0:14-cv-60166-RNS Document 136 Entered on FLSD Docket 02/14/2020 Page 2 of 2




        Done and Ordered in chambers, at Miami, Florida February 14, 2020.


                                            ________________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge




                                        2
